Citation Nr: 1537240	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  08-30 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative disc disease of T11-T12 through L1.


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to March 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This matter was previously remanded by the Board in November 2013 for further development and examination then again in September 2014 for an updated examination.


FINDING OF FACT

The Veteran's degenerative disc disease of T11-T12 through L1 has forward flexion of greater than 60 degrees, with no ankylosis or incapacitating episodes.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for the Veteran's service-connected degenerative disc disease of T11-T12 through L1 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5237-5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in July 2007.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with an adequate examination.  The examiner considered the relevant history, provided a detailed description of that condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of her claim.


II.  Merits

Service connection for degenerative disc disease T11-T12 through L1-L1 was granted in the December 2007 rating decision and assigned a noncompensable disability rating effective March 8, 2007.  Thereafter, the September 2008 rating decision increased the Veteran's evaluation of degenerative disc disease T11-T12 through L1-L1 from noncompensable to 10 percent disabling effective March 8, 2007.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Under the current regulations, spine disabilities are evaluated either under intervertebral disc syndrome provisions based on incapacitating episodes, or under the general formula for diseases and injuries of the spine (General Formula).  Under 38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5242, the General Formula criteria apply to disability of the spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. The criteria, in pertinent part, are as follows: 

Unfavorable ankylosis of the entire spine.................100 

Unfavorable ankylosis of the entire thoracolumbar spine ...................................................................................50 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.....................................................40 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.....30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis ................................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal contour; or, vertebral body fracture with loss of 50 percent or more of the height.........................................................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome may alternatively be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, found in 38 C.F.R. § 4.71a .  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id. at Note (1).  VA is also directed that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Formula, whichever method results in a higher rating.  Id. at Note (2).  While the Veteran has a diagnosis of Intervertebral Disc Syndrome, there is no evidence of an incapacitating episode in the record.  Therefore, a rating under this diagnostic code is not applicable.

A recent VA examination was performed in November 2014.  At the examination, the Veteran reported receiving several injections to her back from a private physician during the last year.  She also reported being unable to perform activities of daily living on bad days, requiring her husband's help to perform.  The Veteran also reported flare-ups, which limit her activities and causes her to avoid lifting weights more than 20 pounds.  

Range of motion testing showed forward flexion of 80 degrees with painful motion, extension of 15 degrees with painful motion, right lateral flexion of 15 degrees with painful motion, left lateral flexion of 20 degrees with painful motion, right lateral rotation of 15 degrees with painful motion and left lateral rotation of 20 degrees with painful motion.  No muscle atrophy was noted and no ankylosis of the spine.  Intervertebral disc syndrome was found on examination but the Veteran has had no incapacitating episodes during the past 12 months.

An earlier examination was performed in February 2014.  At the examination, the Veteran was diagnosed with degenerative arthritis of the spine and reported flare-ups.  Range of motion testing showed forward flexion of 90 degrees with painful motion, extension of 30 degrees with painful motion, right lateral flexion of 30 degrees with painful motion, left lateral flexion of 30 degrees with no painful motion, and right and left lateral rotation of 30 degrees with no painful motion.  No ankylosis of the spine was noted and no intervertebral disc syndrome with incapacitating episodes was found.

Another examination was performed in July 2008.  At this examination, the Veteran reported worsening pain that is not constant but occurs with activity or increasing activity, particularly with prolonged standing, prolonged sitting or bending.  Upon examination, there was no radiation of pain on movement of the spine and no muscle spasm on tenderness as well as no fixed position of the lumbar spine.  Range of motion of the spine was 90 degrees of flexion with pain at 90 degrees, 30 degrees of extension with pain at 30 degrees, right lateral flexion of 30 degrees with pain at 30 degrees, left lateral flexion of 30 degrees with pain at 30 degrees, right rotation of 30 degrees with pain at 30 degrees and left rotation of 30 degrees with pain at 30 degrees.

A July 2007 VA examination showed the Veteran's lumbar spine had no radiation of pain on movement, no muscle spasms or palpable tenderness with no cervical ankylosis or deformity.  The range of motion testing revealed flexion of 90 degrees, extension of 30 degrees, right lateral flexion of 30 degrees, left lateral flexion of 30 degrees, right rotation of 30 degrees and left rotation of 30 degrees.  There was no evidence of intervertebral disc syndrome or ankylosis.

Also of record is an April 2006 treatment note, including a MRI, which indicated degenerative disc disease at T11-T12 through L1-L2 with unremarkable visualized neuraxis and no evidence of a soft tissue mass posteriorly.  Thereafter, a September 2010 treatment note described the Veteran's low back pain and intermittent discomfort with pain all the way down to her feet and even her skin hurts when people touch her.  She was diagnosed with chronic low back pain along with fibromyalgia, migraine headaches and mood disturbance.

A later MRI was performed in November 2008 which found early end plate irregularity at L1-L2 and to a lesser extent at L2-L3 and L3-L4, as well as well-maintained vertebral body height and alignment, normal vertebral body marrow and no significant end-plate irregularity.

A July 2014 MRI of the spine showed no disc herniation and central canal neural foraminal stenosis.  Moreover, treatment notes from October 2014 document the Veteran has lumbago or low back pain as well as sciatica.  Earlier treatment notes from September 2014 document muscle weakness in the back and pain which is affecting her ability to function in her daily life.  However, a musculoskeletal examination resulted in normal findings.  

The Board has also considered the Veteran's statements in the September 2008 VA Form 9, in which she indicates the pain has gotten progressively worse following her back injury.  She further stated at this point, she can sit for no longer than 20 to 30 minutes and has constant pain in her back that radiates into both of her legs, negatively affecting her life.  She further stated that she cannot even bend over a tub to give her baby a bath because of her back pain and suffers from muscle spasms and abnormal gait on the left side as a result of the pain.

Initially, the Board notes that there is no evidence of ankylosis present for the Veteran's degenerative disc disease.  Moreover, the Board finds that for the period at issue, the Veteran's back has had forward flexion of greater than 60 degrees.  Accordingly, the 10 percent disability rating is supported.  A higher rating of 20 percent is not warranted because forward flexion is greater than 30 degrees and is also greater than 60 degrees.

The Board notes the Veteran's September 2008 statement in the VA Form 9 that she suffers from muscle spasms and abnormal gait on the left side as a result of the pain from her degenerative disc disease of the back.  However, the objective medical evidence of record including examinations and treatment notes do not support such a finding regarding abnormal gait and muscle spasms.  As such, the higher rating of 20 percent is not warranted.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The November 2014 VA examination found functional loss of less movement than normal, pain on movement and interference with sitting, standing and/or weight-bearing.  But no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability or pertinent abnormal weight bearing was indicated.

The earlier February 2014 VA examination also found no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing.  But the examination did document functional loss of pain on movement with no functional impact on the ability to work.

In the July 2008 VA examination, pain, fatigue and weakness was noted after repetitive use but no lack of endurance or incoordination was found.  The maximum impact of the Veteran's functioning was due to pain and there were no additional degrees of limitation of motion.

The July 2007 VA examination showed after repetitive motion, that the lumbar spine was not further limited by pain, fatigue, weakness, lack of endurance or incoordination.

The Board has considered the medical evidence of record, including the Veteran's statements in the September 2008 VA Form 9 previously discussed, but finds the evidence does not support objective findings of functional loss beyond that for which she is being compensated.  The 10 percent evaluation contemplates pain and significant limitations in the ability to walk and stand, as well as carrying and lifting.

Additionally, the Board notes the Veteran is being separately compensated for symptoms associated with her service-connected left lower extremity radiculopathy associated with the degenerative disc disease T11-T12 through L1-L1.

Overall, the Board finds that the evidence of record does not support additional compensation due to functional loss for the degenerative disc disease during the appeal period.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the objective medical evidence from the record supports that the Veteran's degenerative disc disease of T11-T12 through L1 is adequately compensated by the assigned disability rating.  Notably, the Veteran's symptoms in her range of motion as well as the documented pain on movement are considered by the 10 percent disability rating assigned.  Moreover, there is no additional evidence in the record to support interference with employment and no periods of hospitalization.

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

Also considered by the Board is whether the collective effect of her other service-connected disabilities warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has additional service-connected disabilities of left patellofemoral syndrome, allergic rhinitis, acne, and left lower extremity radiculopathy associated with degenerative disc disease.  The record shows that she is properly compensated for all of her service-connected disabilities.  The evidence does not rise to an equipoise level as to a collective effect of her other service-connected disabilities that makes the schedular standards inadequate.

The criteria for referral for extraschedular consideration have not been met. 

In summary, the preponderance of evidence is against granting a rating higher than 10 percent for service-connected degenerative disc disease of T11-T12 through L1.  Hence, the appeal as to this issue is denied.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative disc disease of T11-T12 through L1 is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


